Plaintiffs sued for $959.39 for wheat and oats sold and delivered to defendants at defendants' elevator. Defendants admitted that the grain was delivered, of the quantity and value claimed, but alleged that it was delivered on an oral contract by the terms of which defendants *Page 271 
bought the plaintiff's entire wheat and oat crop for that year to be delivered when threshed; that plaintiffs threshed more than 2,000 bushels of wheat and 7,000 bushels of oats and, because of the advance in price, refused to make delivery, except the amount sued for; that defendants, to protect themselves, sold against their contract with plaintiffs and were compelled to go upon the open market and pay an advance price of 10 cents per bushel for oats and 35 cents per bushel for wheat to fill their contracts, to their damage in the sum of $1,293.42, and prayed judgment against plaintiffs for the difference of $334.03. The verdict was for plaintiffs and judgment was entered on the verdict for the amount claimed by plaintiffs, and defendants appeal. The only question presented is as to the sufficiency of evidence to sustain the verdict.
Plaintiffs in error say in their brief that the law was fairly stated in the instructtions, and "that this appeal is leveled at the sufficiency of the evidence to sustain the verdict of the jury and the judgment of the court in the case," but do not set out in their brief the evidence relied on, nor indicate where such may be found in the record. But we have read the testimony and reached an adverse conclusion. We think there was sufficient evidence to sustain the verdict, and the judgment is affirmed.
Defendants in error have, in their brief, asked that judgment be entered against the sureties. Judgment will, therefore, be entered in this court against Lyly Jeffries, J.B. Milam, and P.S. Lee, sureties, in the sum of $1.097.77 with interest at the rate of six per cent. from January 21, 1920.
By the Court: It is so ordered.